UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 01-1099



PETER R. SUTHERLAND,

                                                 Plaintiff - Appellant,

          versus


AUTUMN CORPORATION,    d/b/a    Autumn   Care   of
Saluda,

                                                  Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Shelby. Lacy H. Thornburg, District
Judge. (CA-98-270-4-T)


Submitted:   May 31, 2001                       Decided:   June 29, 2001


Before WILLIAMS, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Peter R. Sutherland, Appellant Pro Se. James Columcille Dever,
III, MAUPIN, TAYLOR & ELLIS, P.A., Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Peter R. Sutherland appeals the district court’s order grant-

ing summary judgment in favor of his former employer, Autumn Cor-

poration, in his civil action alleging retaliatory discharge in

violation of the Americans with Disabilities Act of 1990, 42

U.S.C.A. §§ 12101-12213 (West 1995 & Supp. 1999). We have reviewed

the record and the district court’s opinion and find no reversible

error.     Accordingly, we affirm on the reasoning of the district

court. See Sutherland v. Autumn Corp., No. CA-98-270-4-T (W.D.N.C.

Dec. 14, 2000). Further, we deny Sutherland’s motion to proceed in

forma pauperis on appeal.    We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                           AFFIRMED




                                  2